     Case 3:19-cv-02281-K Document 3-1 Filed 09/25/19                Page 1 of 1 PageID 34



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



FEDERAL TRADE COMMISSION,                       §
Plaintiff                                       §
                                                §
v.                                              §   Case Number _________________________
                                                §
MATCH GROUP, INC., a corporation,               §
Defendant                                       §
                                                §



                             ORDER FOR ADMISSION PRO HAC VICE


                The court has considered the Application for Admission Pro Hac Vice of M. Hasan
       Aijaz.

       It is ORDERED that:

       □        the application is granted. The Clerk of Court shall deposit the application fee to
                the account of the Non-Appropriated Fund of this Court. It is further ORDERED
                that, if the Applicant has not already done so, the Applicant must register as an ECF
                User within 14 days. See LR 5.1(f) and LCrR 49.2(g).

       □        the application is denied. The Clerk of Court shall return the admission fee to the
                Applicant.




_______________________________                     _______________________________
DATE                                                PRESIDING JUDGE
